Motion for leave to appeal, insofar as made by Mary E. Carnero and Olympia D’Amico, dismissed upon the ground that it does not lie (see CPLR 5602, 5611). As to them, the February 13, 2009 judgment of Supreme Court did not dispose of any issues beyond those resolved by the June 14, 2007 Appellate Division order, which was final as to them and from which they previously sought leave to appeal in a motion the Court of Appeals denied on November 20, 2007 (9 NY3d 980 [2007]). Mo*839tion for leave to appeal otherwise dismissed upon the ground that the remaining movants are not parties aggrieved (see CPLR 5511).